Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive.
In regards to claim 1, applicant argues Liu (US 20080312830) fails to disclose a step of probabilistically estimating by a data processor, for each road user of the set of road users, a belief state comprising a set of alternative subsequent states and corresponding probabilities, each alternative subsequent state including a speed and a position, using the behavioral model assigned to each road user of the set of road users. Applicant further argues that the segmented cones representing future states of Liu only include alternative subsequent positions but not speeds and Liu is silent about estimating, at this step, the corresponding probabilities for these alternative subsequent states. Further, that Liu fails to disclose using a behavioral model assigned to each road user to generate these segmented cones. 
However, as stated in the previous office action, segmented cones, representing the state of a principal, are generated for each principal ([0100]) and a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models ([0067]). As such, Liu does disclose using a behavioral model assigned to each road user to generate these segmented cones. 
Further, the segmented cones of Liu necessarily do not only relate to position and must include speed information. Liu discloses the models generating segmented cones include estimations of either constant velocity ([0085]), which predicts at any given time the principal in question travels at a constant velocity, and generating cones based upon context of the principal ([0090]) which includes the 
Further, Liu does in fact teach estimating probabilities for alternative states. Liu teaches multiple segmented cones may be generated ([0100]), representing the principal’s state based upon context ([0090]). These segmented cones each have a representation of the probability associated with position of the vehicle ([0082]). Still further, each cone itself has a probability distribution associated with it representing the position of the corresponding principal ([0141]). As such, when more than one segmented cone is generated, based upon different predictions of behavior of the vehicle, there must be alternative probabilities generated associated with the different cones, where each cone represents both a position and speed associated with the principal. 
As such, these arguments are found to be unpersuasive. 
Applicant argues that Kalik fails to remedy the deficiencies of Liu. These deficiencies have been responded to above and therefore this argument is found to be unpersuasive. 
In regards to claim 13, applicant argues is patentable for similar reasons as claim 1, above. This argument is found unpersuasive for similar reasons. 
Applicant argues the dependent claims are patentable by virtue of dependency upon an allowable independent claim, which is found to be unpersuasive for the same reasons as stated above. 
Further, applicant argues, in regards to dependent claims 6 and 12, that the limitations of these claims is not taught by knowledge common in the art and common sense, and that the office action has 
However, the previous office action did explain both how and why one of ordinary skill in the art would modify Liu as argued against above. As stated in the previous office action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating teachings common in the art, such that the method includes a step of prioritizing determining information about and probabilities associated with principals closer to the primary principal before the probability of actions of each principal is determined. This explains how this modification would be performed. 
Further, as also stated in the previous office action, the motivation to do so is that, as one of ordinary skill in the art would have recognized, a vehicle nearby may interact with an own vehicle sooner than a vehicle farther away, and thus processing should likely focus on the closer vehicle first to ensure safety. This explains why this modification would be performed. 

This step of prioritizing naturally must happen before processing otherwise there would be no point to prioritizing in the first place. Prioritizing before processing allows more processing power and attention to be devoted to the more crucial sources of potential interference. 
As applicant has requested evidence to support that this modification is indeed conventional and common in the art, support can be found in, for example, Post et al. (US 20180077524) notably paragraph [0049], which teaches prioritizing transmission to nearby vehicles predicted to interfere with the host vehicle; and Lo (US 20090112462), notably paragraphs [0015], [0034], [0054], [0065], and [0071], teaches forming a list prioritizing maneuver actions closer to the user. While both of these differ in scope, they are still highly applicable and both teach that closer interactions should be prioritized for safety. The explanation of these references does not represent new ground of rejection and the original rejections have been maintained. As such, it is both common knowledge and conventional within the art to prioritize closer information and this is capable of instant and unquestionable demonstration.
For the above reasons, this argument is found to be unpersuasive. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11, 13, and 14 are rejected under 35 U.S.C. 102(a) as being anticipated by Liu et al. (US 20080312830).
In regards to claim 1, Liu teaches a driving assistance method for a road vehicle (Fig 3, Fig 12), the driving assistance method comprising the steps of:
detecting, within a traffic scene including the road vehicle, a set of road users and, for each road user of the set of road users, a current state including a current speed and a current position; ([0049], [0071] at step 302, vehicle system receives sensor data that can detect other approaching principals. [0093] the current state of the principal includes the principal's location and velocity.)
assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users; ([0067] a model for the behavior of the principal is selected that is determined to be appropriate for the given principal among a finite number of models.)
probabilistically estimating by a data processor, for each road user of the set of road users, a belief state comprising a set of alternative subsequent states and corresponding probabilities, each alternative subsequent state including a speed and a position, using the behavioral model assigned to each road user of the set of road users; ([0100] at step 1206 segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and position using a behavioral model. [0098] performed by reasoning later 208 using preliminary assessor 204.)

outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold. ([0104] once risk is assessed, if sufficiently high can output a warning.)

In regards to claim 2, Liu teaches the driving assistance method of claim 1, wherein the belief state is probabilistically estimated for each road user of the set of road users by the data processor ([0100] estimates for each principal.) performing the steps of:
estimating a probability of each action from a set of alternative subsequent actions for each road user of the set of road users, using the behavioral model assigned to each road user of the set of road users; ([0100] at step 1206 segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and position using a behavioral model. This includes estimating a probability based on a selecting behavioral model assigned to each road user. [0141] can also take into account a probability distribution function to further enhance the determination.)
calculating each alternative subsequent state resulting from each action of the set of alternative subsequent actions for the corresponding road user. ([0100] at step 1206 segmented cones are generated for each principal around the vehicle based on their current velocity and position, more than one cone may be generated for each principal. [0090] segmented cones represent where a principal might be based on context. This is a probability of alternative subsequent states including a speed and 

In regards to claim 3, Liu teaches the driving assistance method of claim 2, wherein the finite plurality of behavioral models comprises a dynamic behavioral model with at least one dynamic feature for taking into account a state of a road user other than the road user to which the dynamic behavioral model is assigned. ([0144] principals are associated with a library of models, including a dynamics model, which includes how the driver acts based on interactions with the environment of the vehicle. This is a dynamic behavioral model that takes into account a state of a road user other than the road user to which the dynamic model is assigned.)

In regards to claim 7, Liu teaches the driving assistance method of claim 3, wherein the at least one dynamic feature comprises a time-headway and/or a time-to-collision between the road user to which the dynamic behavioral model is assigned and another road user. ([0144] model specifies the driver's mental state including how the driver acts based on the surrounding environment. One of ordinary skill in the art would have recognized this includes an estimate of the time-to-collision, as people are able to estimate how likely they are to collide into a vehicle and brake based on that estimation and this is a model of how attentive to the environment the driver is acting.)

In regards to claim 8, Liu teaches the driving assistance method of claim 3, wherein the dynamic behavioral model is a dynamic behavioral model learned from observed road user behavior using a machine learning algorithm. ([0145] system may be independent of training information or statistical learning and training data may instead be used to improve the models. A statistical learning model using training data is a type of machine learning algorithm.)

In regards to claim 9, Liu teaches the driving assistance method of claim 2, wherein each behavioral model of the finite plurality of behavioral models is associated with a cost function for calculating a cost of a subsequent action from a current state, and wherein the probability of an action from a set of alternative subsequent actions for a given road user is estimated as one minus the ratio of a cost of the action to the sum total of costs of the set of alternative subsequent actions, according to the cost function associated with a behavioral model assigned to the given road user. ([0148] can use models based on attentiveness, vehicle dynamics, and driver mental state. Each of these must incorporate cost functions. In order to determine a vehicle has a higher probability of doing any given action, the benefits of that action must be weighed against something, which is a cost action. For example, [0150] a relaxed slotcar model predicts the vehicle follows the path of the road but may deviate from the path, but a deviation may include a potential for collision. Further, [0153] an alertness model may tend towards the driver becoming more alert or less alert depending on the determined initial state, which changes their probabilities for taking any given action, and is therefore associated with a cost function as well. [0155] a rational decision model may weigh a drivers likelihood of making a correct driving maneuver versus incorrect driving maneuver, which is another cost function. Further, if the method takes into account all possible options a vehicle may take, then the cost of any single action must be equal to one minus the cost of the given action divided by the overall cost in order to satisfy the laws of statistics. If that were not the case then the likelihood of actions would be able to be over 100% and that does not make sense in the real world.)

In regards to claim 10, Liu teaches the driving assistance method of claim 2, wherein the traffic scene comprises a multi-lane road, and the set of alternative subsequent actions for each road user of the set of road users comprises lane and/or speed changes. ([0155] model may include predicting the 

In regards to claim 11, Liu teaches the driving assistance method of claim 1, wherein the step of assigning a behavioral model, from among a finite plurality of behavioral models, to each road user of the set of road users is carried out, by a data processor, based on behavior by each road user of said set of road users prior to the current states. ([0148] model is selected based on principal's previous states.)

In regards to claim 13, Liu teaches a driving assistance system for a road vehicle (Fig 23, [0049] system on a vehicle), the driving assistance system comprising:
a sensor set for detecting, within a traffic scene including the road vehicle, a set of road users and, for each road user of said set of road users, a current state including a current speed and a current position; ([0049] vehicle is equipped with a number of sensors that can detect other approaching principals, which are other traffic participants. [0063] sensing and communication mechanism 202 feeds sensor information to reasoning layer 108. [0093] current state of principals determined using sensor information includes location and velocity.)
a data storage device for a database comprising a finite plurality of behavioral models; ([0224] storage device 2308 stores programs and applications for collision warning system. One of ordinary skill would have understood the models are stored in the storage device as well and may be included in the applications and programs.)

an output device, connected to the data processor, for outputting a driver warning signal and/or executing an avoidance action if the risk of collision exceeds a predetermined threshold. ([0049] warning system includes a projection mechanism that can project visual warnings onto the windshield 100.)

regards to claim 14, Liu teaches a road vehicle comprising a driving assistance system according to claim 13. ([0203] part of a system that attempts to assist the driver.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kalik (US 20080084283).
In regards to claim 4, Liu teaches the driving assistance method of claim 3.
Liu does not teach: wherein the step of estimating the probability of each action from the set of alternative subsequent actions for each road user of the set of road users is carried out using a dynamic behavioral model taking into account at least a previously calculated occupancy probability distribution of the set of road users.
However, Kalik teaches a vehicle collision warning system based on probability models that uses a current world model representative of the environment around the vehicle based on probability distributions and estimates compared with a previous world model ([0022], [0028], [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating the teachings of Kalik, such that the method includes steps of determining current and past world models, which can then be used to further assess the behavior of the own vehicle and other objects in the environment.
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

In regards to claim 5, Kalik teaches the current world model may be compared to a previous world model to determine changes and uses the models of behavior of the vehicle ([0028], [0029]). The 
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu, as already modified by Kalik, by further incorporating the teachings of Kalik, such that the current world model is determined at successive timesteps and compared with the previous world model.
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of knowledge common in the art and common sense.
In regards to claim 6, Liu teaches the driving assistance method of claim 3. 
Liu also teaches preliminary assessment determines a basis for which scenarios deserve specialized assessment, which is prioritizing the road users before further determining the probability of each action ([0108]). Further, before carrying out analysis, preliminary assessment may be prioritized based on how close the principal is ([0126]).
Liu does not teach:
comprising a step of sorting the set of road users by order of decreasing driving priority, before the step of estimating a probability of each action from a set of alternative subsequent actions, which is successively carried out for each road user of the set of road users following the order of decreasing driving priority.
However one of ordinary skill in the art would have understood that a vehicle will likely prioritize analyzing closer vehicles over farther vehicles.

The motivation to do so is that, as one of ordinary skill in the art would have recognized, a vehicle nearby may interact with an own vehicle sooner than a vehicle farther away, and thus processing should likely focus on the closer vehicle first to ensure safety.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kalik and knowledge common in the art.
In regards to claim 12, Liu teaches the driving assistance method of claim 11.
Liu does not teach: wherein, to assign to a road user a behavioral model from among the finite plurality of behavioral models, an aggregated probability of a prior trajectory of the road user, including successive prior states of the road user, is calculated using each behavioral model, and the behavioral model with the highest aggregated probability is selected.
However, Kalik teaches each model may be used to assess estimates of the position of an object, which may include a probability ([0022]). These estimates are used to build a current world model, which is then compared with a previous world model ([0028], [0029]). This aggregates the probabilities of prior trajectories of the road user by comparing them with current predictions.
Further, one of ordinary skill in the art would have recognized the highest probability option should be selected as it is the most likely and most reliable option.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the collision warning method of Liu by incorporating the teachings of Kalik and 
The motivation to do so is that, as acknowledged by Kalik, such a system can be used to observe, review, and predict danger from either paths that will intersect in the future or from behaviors that are too erratic to predict ([0014]), which allows the vehicle and driver to be safer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pilarski et al. (US 20170329332) teaches a system and method for controlling a vehicle based on probabilistic behavior models of objects in the environment of the vehicle.
Kinda et al. (US 20100106418) teaches a system and method that estimates vehicle travel paths and predicts the traffic environment.
Simon et al. (US 20060041381) teaches a system and method that predicts the probability of a collision between a vehicle and another object within a predefined region.
Post et al. (US 20180077524) teaches prioritizing transmission to nearby vehicles predicted to interfere with the host vehicle.
Lo (US 20090112462) teaches forming a list prioritizing maneuver actions closer to the user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661